PER CURIAM: *
Appealing the judgment in a criminal case, Armando Alonzo-Solis raises an argument that he concedes is foreclosed by United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir.2009), which held that knowledge of drug type and quantity is not an element of the offense under 21 U.S.C. § 841. Knowledge of drug type and quantity also is not an element of the offense under the related statutes of 21 U.S.C. § 952 and § 960. United States v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir.1978); see United States v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir.1999). The unopposed motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.